        Case 1:19-cr-10080-NMG Document 1793 Filed 04/07/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                           Plaintiff,                     :
                                                          :
         -against-                                        : Criminal No. 1:19-cr-10080-NMG
                                                          :
GREGORY COLBURN, ET AL,
                                                          :
                           Defendant.                     :
                                                          :
                                                          :
----------------------------------------------------------x

          NONPARTY UNIVERSITY OF SOUTHERN CALIFORNIA’S
     MOTION FOR LEAVE TO FILE OPPOSITION (PARTIALLY) UNDER SEAL

       Nonparty University of Southern California (“USC”) hereby moves the Court for leave to

file (partially) under seal its opposition to Defendants Abdelaziz and Zadeh’s (collectively

“Defendants”) motion to modify the agreed-upon protective order in this case pursuant to Local

Rule 7.1(b)(3), attached as Exhibit A. As grounds for this request, USC states that its Opposition

refers to matters that are the subject of previous sealing orders, including issues that Defendants

and co-Defendants have requested be kept under seal to protect trial strategy.

            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel hereby certifies that counsel for USC conferred with counsel for the

Defendant Abdelaziz and was unable to reach a resolution.

                                       Respectfully submitted,
                                       UNIVERSITY OF SOUTHERN CALIFORNIA,
                                       By its attorneys,
                                       /s/ Debra Wong Yang
                                       Debra Wong Yang (Admitted Pro Hac Vice)
                                       Douglas M. Fuchs (Admitted Pro Hac Vice)
                                       GIBSON DUNN & CRUTCHER LLP
                                       333 South Grand Avenue
                                       Los Angeles, CA 90071-3197
                                       (213)229-7000
                                       dwongyang@gibsondunn.com
                                       dfuchs@gibsondunn.com
       Case 1:19-cr-10080-NMG Document 1793 Filed 04/07/21 Page 2 of 2




                             /s/ Anthony E. Fuller
                             Anthony E. Fuller (BBO #633246)
                             William H. Kettlewell (BBO# 270320)
                             Elizabeth C. Pignatelli (BBO #677923)
                             HOGAN LOVELLS US LLP
                             125 High St., Suite 2010
                             Boston, MA 02110
                             (617) 371-1000
                             anthony.fuller@hoganlovells.com
                             bill.kettlewell@hoganlovells.com
                             elizabeth.pignatelli@hoganlovells.com

Dated: April 7, 2021




                                       2
